Citation Nr: 0117017	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel






INTRODUCTION

The deceased veteran had recognized Guerrilla service from 
June 1943 to May 1945 and had service in the Regular 
Philippine Army from May 25, 1945 to May 31, 1945.  The 
appellant is the deceased veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  The veteran 
submitted a notice of disagreement to that decision which was 
received in August 1998.  Thereafter, a statement of the case 
was issued in August 2000.  The veteran subsequently 
perfected his appeal by submitting a substantive appeal.  

The Board notes that the March 1998 rating decision also 
denied the claim of eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 and entitlement to 
accrued benefits.  Following an April 1998 notice of the 
adverse rating decision with appellate rights, the appellant 
filed a timely notice of disagreement in August 1998.  In 
October 2000, the RO issued a statement of the case to the 
issues of eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 and entitlement to accrued 
benefits.  The appellant did not file a substantive appeal 
within the 1-year period following the issuance of the notice 
of the adverse rating decision, that is April 15, 1999, or 
within 60 days following the issuance of the statement of the 
case.  Regulations provide that a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  
Therefore, this appeal is limited to service connection for 
the cause of the veteran's death. 

In January 2001, the appellant expressed her desire to revoke 
the power of attorney then in effect in favor of another 
veterans service organization.  In January 2001, the Board 
provided the appellant with a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
to execute and return within 30 days.  She was informed that 
the Board would proceed with its review without 
representation if no response was received within 30 days.  
As of this date, the Board has not received a response from 
the appellant and proceeds with its review.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The service records do not show complaints, evaluation, or a 
diagnosis for arteriosclerotic heart disease.  In brief, the 
December 1950 report of examination from the VA reflects 
residuals of shrapnel wound, infrascapular and axillary 
regions, left; healed scars; metallic foreign body left 
hemithorax; mild limitation of motion of left shoulder 
joints; muscular injury group IV.  The RO awarded service 
connection for these disabilities in June 1951.  

In relevant part, the May 1955 medical statement from the 
Chinese General Hospital, Manila, reflects treatment for the 
service-connected disabilities and minimal cardiac 
enlargement, etiology undetermined (no clinical manifestation 
of cardiac dysfunction).  A medical certificate from the 
Republic of the Philippines Bureau of Health dated in August 
1955 reflects the evaluation of the service-connected 
disabilities.  The certificate also reflects that the 
heartbeats were fairly weak and fast with slight enlargement 
of the cardiac area. 

Records from the Department of Health Field Operations dated 
in August 1973 reflect treatment of fibro-myositis, chest, 
left, recurrent pain up the neck and the left extremity; 
scar, old, healed, scapular region, left, pain, upon moving; 
and nephritis.  In October 1977, the veteran was hospitalized 
for the treatment of coronary heart disease with angina 
pectoris.  The veteran was admitted to Veterans Memorial 
Medical Center in April 1978 for urinary tract infection and 
rule out urolithiasis.  Out Patient Record Cards from Daniel 
Z. Romualdez Memorial Hospital dated from July 1978 to March 
1980 reflect treatment for rheumatoid arthritis; cramps; 
urinary tract infection; acute recurrent osteoarthritis; old 
scar, left infrascapular injury; peripheral neuritis; and 
angina.  

A January 1980 VA examination reflects complaints of pain and 
numbness over the left back at the infrascapular region.  The 
service-connected shrapnel wounds were evaluated.  The 
examination revealed pneumonitis, medial basal bilateral, in 
partial resolution.  The diagnosis was scars, residuals of 
shrapnel wound left infrascapular and axillary regions, 
static, and metallic foreign bodies, deep muscle of the back 
involving muscle group "XX", left.  The January 1980 chest 
x-ray reflects the heart was seen to be at the upper limits 
of normal and showed evidence of left ventricular prominence 
but this had not changed significantly since the previous 
examination.  The impression reflects borderline heart with 
left ventricular prominence.  Dr. G.T. reported in medical 
certificates dated in June and October 1980 that he had 
treated the veteran since March 1980 and that the veteran had 
been hospitalized at the Veterans Memorial Medical Center in 
1977.  Dr. G.T. also reported that the veteran developed 
coronary artery disease [that was] precipitated and 
aggravated by the service-connected disabilities and that the 
veteran had rheumatoid[,] arthritis, and neuritis. 

A January 1980 VA examination reflects complaints of pain and 
numbness over the left back at the infrascapular region.  The 
service-connected shrapnel wounds were evaluated.  The 
examination revealed pneumonitis, medial basal bilateral, in 
partial resolution.  The diagnosis was scars, residuals of 
shrapnel wound left infrascapular and axillary regions, 
static, and metallic foreign bodies, deep muscle of the back 
involving muscle group "XX", left.  The January 1980 chest 
x-ray reflects the heart was seen to be at the upper limits 
of normal and showed evidence of left ventricular prominence 
but this had not changed significantly since the previous 
examination.  The impression reflects borderline heart with 
left ventricular prominence.  Dr. G.T. reported in medical 
certificates dated in June and October 1980 that he had 
treated the veteran since March 1980 and that the veteran had 
been hospitalized at the Veterans Memorial Medical Center in 
1977.  Dr. G.T. also reported that the veteran developed 
coronary artery disease [that was] precipitated and 
aggravated by the service-connected disabilities and that the 
veteran had rheumatoid[,] arthritis, and neuritis. 

The report of a field examination for aid and attendance 
dated in January 1996 reflects that the veteran was paralyzed 
due to stroke and suffering from hypertension and a heart 
condition.  The physical ailments were described as common to 
persons of his age.  The ailments were expected to 
progressively aggravate with time.  

The Certificate of Death reflects that the veteran died at 
the age of 73 in September 1996 at his residence.  The 
immediate cause of death was arteriosclerotic heart disease.  
At the time of his death, the veteran was service-connected 
for pleural cavity injury, retained foreign body, left 
hemithorax, and injury, Muscle Group IV, and left 
infrascapular and axillary regions. 

The appellant, the decedent's spouse, contends that the 
veteran's death was related to and/or aggravated by his 
service-connected disabilities.  She contends that the 
retained metallic foreign body in the chest produced 
continuous pains and damaged important organs in the 
veteran's body.  She also contends that physicians recognized 
that such material being incurred in the line of duty and 
have combined as the principal or contributory cause of 
death.  The appellant, as a lay person, is competent to offer 
testimony as to symptoms.  However, she is not qualified to 
offer a medical opinion as to the causation or etiology of 
the condition that resulted in the death of the veteran.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The VCAA provides 
that where an opinion or medical examination is required to 
make a decision on a claim, a remand is required.  See 38 
C.F.R. § 19.9 (2000). 

Private medical evidence from Dr. G.F.-V. dated in November 
1979; from Dr. G.T. of the Daniel Z. Romualdez Memorial 
Hospital dated in June 1980; from Dr. R.D. of the Office of 
the City Health Officer dated in July 1998 and May 1999; and 
from Dr. R.Y. of the Eastern Visayas Regional Medical Center 
dated in December 1999 suggest a relationship exists between 
the service-connected disabilities and heart disease. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (2000).  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (2000).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(2) 
(2000).

Considering the applicable regulations and the private 
medical evidence, the RO requested a medical opinion as to a 
possible relationship, if any, between the veteran's cause of 
death due to arteriosclerotic heart disease and his service-
connected pleural cavity injury with retained foreign body, 
left hemithorax.  The VA medical opinion by Dr. E.L. dated in 
July 2000 reflects that the claims folder was reviewed.  The 
Board observes that the opinion does not refer to the May 
1955 medical statement from the Chinese General Hospital and 
Dr. Tan that reflects treatment for the service-connected 
disabilities, left chest pain, and minimal cardiac 
enlargement, etiology undetermined (no clinical manifestation 
of cardiac dysfunction); or, a medical certificate from the 
Republic of the Philippines Bureau of Health dated in August 
1955 that reflects complaints of precordial chest pain and 
the evaluation of the service-connected disabilities.  The 
certificate also reflects that the heartbeats were fairly 
weak and fast with slight enlargement of the cardiac area.  
The relevance of records from the Department of Health Field 
Operations dated in August 1973 that reflect treatment of 
fibro-myositis, chest, left, recurrent pain up the neck and 
the left extremity; scar, old, healed, scapular region, left, 
pain, upon moving; and nephritis were not addressed in the 
opinion.  It is the judgment of the Board that medical 
evidence dated prior to October 1977 may be material to the 
outcome of this claim in light of Dr. E.L.'s remark that "it 
is evident that his cardiac condition was not a major problem 
through the years nor was it related to the service-connected 
disabilities."  

The opinion adds that the veteran's medical history from 1978 
to 1993 was silent as far as the heart is concerned.  The 
evidence of record actually reflects angina in July 1978.  
The January 1980 chest x-ray reflects the heart was seen to 
be at the upper limits of normal and showed evidence of left 
ventricular prominence but this had not changed significantly 
since the previous examination.  The impression reflects 
borderline heart with left ventricular prominence.  The 
veteran was also evaluated for angina in March 1980.  VA 
examination dated in October 1993 reflects cardiomegaly.  

The Board also observes that the VA medical opinion reported 
medical evidence belonging to the veteran's dependent son as 
that of the veteran.  That evidence reflected evaluations in 
1979 for seizures and normal cardiac findings, and in 1996 
for seizures.  There is no indication as to what weight Dr. 
E.L. placed on this evidence to conclude that the veteran may 
have died of arteriosclerotic heart disease, but this was 
probably the consequence of the normal aging process and not 
part of his service-connected disabilities.  If the report of 
examination is inadequate as a basis for the required 
consideration of service connection, the rating agency may 
request a supplementary report from the examiner giving 
further details.  See also 38 C.F.R. § 4.70 (2000).

In light of the prevailing regulations, the appellant's 
contentions and the evidence in support of her claim to 
include the incomplete VA medical opinion, an etiological 
opinion is warranted to resolve whether the arteriosclerotic 
heart disease combined with the service-connected 
disabilities to materially and substantially contribute to 
the veteran's death. See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A). 

The case is REMANDED to the RO for the following development: 
 
1. The RO should arrange for a medical 
opinion based on the medical evidence 
of record (e.g., service medical 
records, private and VA treatment 
records), and sound medical 
principles, as to (a) Whether it is at 
least as likely as not that the 
service-connected pleural cavity 
injury, retained foreign body, left 
hemithorax, and injury, Muscle Group 
IV, left infrascapular and axillary 
regions singly or collectively 
resulted in the veteran's death and 
why? 

(b) Whether it is at least as likely 
as not that the arteriosclerotic 
heart disease was such that it had 
to have been incurred in service or 
manifest to a compensable degree 
within 1-year following service;

(c) In the alternative, whether it 
is least as likely as not that the 
service-connected pleural cavity 
injury, retained foreign body, left 
hemithorax, and injury, Muscle Group 
IV, left infrascapular region and 
axillary region were of such 
severity that they resulted in 
debilitating effects and a general 
impairment of health to an extent 
that would render the veteran 
materially less capable of resisting 
the effects of other disease causing 
death and why? 

All opinions expressed must be based 
on the evidence in the claims file.  
If for any reason the examiner is 
unable to provide a complete 
opinion, he should provide an 
explanation.

2. Then, the RO must review the claims 
file and ensure that all notification 
and development actions required by 
the VCAA have been completed.  Any 
additional evidentiary development or 
corrective action that is indicated 
based on the above actions must be 
completed prior to the RO's 
readjudication of the claim of 
entitlement to service connection for 
the cause of the veteran's death on a 
de novo basis. See Stegall v. West, 11 
Vet. App. 268 (1998).

If the determination remains adverse 
to the appellant, the RO should then 
furnish the appellant a supplemental 
statement of the case containing 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


